ORIGINAL                                                                                 08/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0409


                                        OP 22-0409


 WESLEY W. CHARLO,                                                             AUG 1 6 2022
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of montane
              Petitioner,

       v.                                                            ORDER

 BOB OLSON, START,

              Respondent.


       Wesley W. Charlo has filed a Petition for Writ of Habeas Corpus, indicating that he
is due additional jail time credit. Charlo states that the Missoula County District Court
sentenced him to a ten-year suspended term in two criminal cases on November 12, 2020.
Charlo explains that on March 15, 2020, he was extradited to Clark County, Nevada, where
he sat for two months before his return to Montana. He requests the time spent in a Nevada
jail as well as a week in the Kingman, Arizona jail credited to his sentence from Missoula
County. He adds that since then, the court revoked his sentence on February 17, 2022.
       Charlo provides no supporting documents or legal authority for his requests. A
Petitioner, such as Charlo, "has the burden of presenting to this Court a record that is
sufficient to make a prima facie showing . . . ." Miller v. Eleventh Judicial Dist. Ct., 2007
MT 58, ¶ 14, 336 Mont. 207, 154 P.3d 1186. Charlo has not presented a prima facie case
for habeas corpus relief.
       Moreover, Charlo points to no legal authority to reach into another state and apply
jail time credit to a sentence issued in Montana. "The sentencing court must determine for
what charge the defendant was being detained and if the charge is bailable." State v. Parks,
2019 MT 252, ¶ 13, 397 Mont. 408, 450 P.3d 889 (citations omitted).
       Available electronic records indicate that Charlo received credit for time served in
the court's sentencing judgments upon revocation for the cases he references. The District
Court awarded 61 1 days of credit for time served in Cause No. DC-19-476, and the court
awarded 467 days of tirne served in Cause No. DC-20-268.                Both sentences run
concurrently, and this award of credit would merge upon sentence calculation. State v.
Tracy, 2005 MT 128,      ¶ 28,   327 Mont. 220, 113 P.3d 297. Here, the District Court
considered Charlo's prior credit for time served and increased it with his sentences upon
revocation.1 See also § 46-18-403(1), MCA.
       Charlo has not demonstrated an illegal sentence or illegal incarceration. Section 46-
22-101(1), MCA.      Charlo is further precluded from challenging his sentences upon
revocation through this remedy of habeas corpus. Section 46-22-101(2), MCA. Charlo is
not entitled to additional jail time credit or habeas corpus relief. Therefore,
       IT IS ORDERED that Charlo's Petition for Writ of Habeas Corpus is DENIED.
       The Clerk is directed to provide a copy of this Order to: counsel of record; Bob
Olson, S.T.A.R.T; and Wesley W. Charlo personally.
       DATED this 14,,L12:cray of August, 2022.



                                                                 Chief Justice



                                                      At /yr



                                                                   Justices


  On December 21, 2020, the Missoula County District Court awarded 336 days of jail time credit
in each of his original sentencing judgments.
                                              2